Citation Nr: 1524870	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  14-06 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability, to include Osgood-Schlatter disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran presented testimony at a hearing before the undersigned in April 2014.  The transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

The Veteran has not been diagnosed with any right knee disability.


CONCLUSION OF LAW

Service connection for a right knee disability, to include Osgood-Schlatter disease, is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Appropriate notice was provided in March 2011.

VA has obtained service treatment records, VA treatment records, and has afforded the Veteran a physical examination with regard to his right knee.  VA treatment records though February 2011 have been associated with the claims file.  Although the Veteran reported treatment at VA, he stated at the hearing in April 2014 that he does not receive treatment for his right knee.  Therefore, attempts to obtain additional VA treatment records are unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  The Veteran submitted an Authorization and Consent to Release Information to the Department of Veterans Affairs for Fort Riley, Kansas, and Fort Leonard Wood, Missouri.  He reported that he was told that they cannot go back that far.  Service treatment records have been associated with the claims file, including records from Fort Riley.  As the benefit is being denied below on the basis that that the Veteran does not have a current disability and as service treatment records for the entire period of active service have been obtained and associated with the claims file, the Board finds it unnecessary for additional attempts to be made to obtain any records from Fort Leonard Wood.  Id.  

The Veteran presented testimony at a hearing before the undersigned and the transcript of the hearing is of record.  The Veteran argued that the VA examination was not adequate because the examiner did his reflexes and "that was about it."  However, the VA medical examination report reveals that the claims file was reviewed, range of motion tests were performed, palpation was performed, muscle strength testing was performed, joint stability tests were performed, and diagnostic imaging was obtained.  As such, the Board finds the examination to be adequate.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Thus, the Board finds that all necessary development has been accomplished.

II.  Service Connection

The Veteran seeks entitlement to service connection for a right knee disability.  He stated that he injured his right knee in service.  He reported that he had a bump on the right knee and pain for more than thirty years.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In order to establish service connection for an acquired psychiatric disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Crucial to the award of service connection is the existence of a current disability. Without it, service connection cannot be granted.  See Brammer  v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).  

Service treatment records reveal a Report of Medical History dated in October 1978 indicates "knees - swelling - bursitis."  The Veteran was treated for a contusion of the right knee due to a fall in June 1979.  Upon examination at separation from service in June 1979 the Veteran was not noted to have any musculoskeletal problems.  The Veteran reported on a Report of Medical History dated in June 1979 that he had swollen or painful joints.  

Post-service treatment records do not reveal any complaint, diagnosis, or treatment for any right knee disability.

The Veteran was afforded a VA medical examination in August 2011.  The Veteran reported that he noted a knot below the right knee cap in 1978.  He denied any evaluation or treatment by medical personnel and had not had any treatment for his right knee.  He stated that he was at his father's doctor's appointment when he asked his father's doctor what the knot on the knee was and was told it was Osgood-Schlatter disease.  He denied present symptoms.  The Veteran was physically examined and diagnostic tests were noted to have been performed.  These tests did not reveal degenerative or traumatic arthritis, patellar subluxation, or any other significant findings.  The examiner rendered the opinion that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran examiner stated that Osgood-Schlatter disease or syndrome, also known as tibial tubercle apophyseal traction injury, is a rupture of the growth plate at the tibial tuberosity.  The examiner reported that this was not the case of the Veteran as evidenced by the diagnostic imaging.  The examiner explained that Osgood-Schlatter disease is a very common cause of knee pain in children and young athletes usually between the ages of 10 and 15.  It occurs due to a period of rapid growth combined with a high level of sporting activity.  The examiner reported that the service treatment records showed that the Veteran was treated for right knee pain/contusion in September 1978 secondary to playing football and contusion of the right knee secondary to falling from a cliff in June 1979.  The examiner stated that the Veteran did not have a chronic right knee disability that was a residual of the knee pain and injury treated during military service.  The examiner reported that considering the claims file, normal x-ray of the right knee, and normal physical examination it is less likely than not that the Veteran's "preassumed" right knee condition incurred in or was caused by service.  

The Veteran submitted a disc of VA x-rays, including interpretations, dated in May 2011 and August 2011.  The x-rays were interpreted to show no right knee disability.

The Veteran testified at the hearing before the undersigned that the September 1978 service treatment note was in error and that he thought that was in regard to his left knee.  He testified that he never had any right knee problems prior to service.  He also testified that it took a while after service for him to notice problems with his right knee.  It started acting up due to his job as a painter after service.  He testified that he did not have a current diagnosis for the right knee.  The Veteran reported that his father's doctor indicated that his knee problem could possibly be Osgood-Schlatter disease.  

Entitlement to service connection for a right knee disability is not warranted.  Service treatment records reveal that the Veteran injured his right knee in service.  However, at separation from service the Veteran was not found to have any musculoskeletal problems.  Post service treatment records do not reveal any diagnosis of a right knee disability.  The Veteran has testified that a doctor told him that he could possibly have Osgood-Schlatter disease; however, there is no competent evidence that the Veteran has a right knee disability.  In addition, the Veteran has testified that he has not been diagnosed with a right knee disability.

The Veteran has reported that he has pain in the knee.  However, pain alone is not a disability for which VA compensation is payable in the absence of an underlying disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Therefore, a preponderance of the evidence is against a finding that the Veteran has a right knee disability.  The Veteran's claim fails based on the absence of competent and credible evidence of a diagnosed right knee disability and it is not necessary to discuss any further elements of the service connection claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a right knee disability, to include Osgood-Schlatter disease, is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


